— Motion for reargument of motion to appeal on typewritten papers denied. Memorandum: As we understand it, the rule requiring us to grant leave to all indigent defendants to appeal on typewritten papers in coram nobis proceedings, without regard to the merit of the appeal (People v. Wilson, 7 N Y 2d 568; People v. Borum, 8 N Y 2d 177) does not extend to appeals in habeas corpus proceedings. We do not believe that we are required to grant leave in a habeas corpus proceeding to present the appeal on typewritten papers in *1096a case in which, in our opinion, the appeal is wholly lacking in merit. Since habeas corpus is a civil proceeding, it is governed by the provisions of the Civil Practice Act and the Rules of Civil Practice and, under those provisions, it is our duty to determine, in a habeas corpus proceeding, as in the case of any other civil action or proceeding, whether there is any merit to the appeal before allowing the appellant to prosecute it as a poor person upon typewritten papers (Civ. Prac. Act, §§ 196, 198-a, 558; Rules Civ. Prac., rules 35, 36; Carmody-Wait, New York Practice, vol. 8, p. 536, vol. 20, p. 79).